internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to op e ep t date jan index no legend company a company b company c partnership d state e dear this is in response to a letter_ruling request dated date as supplemented by a facsimile dated january for a ruling under sec_409 of the internal_revenue_code the code submitted on your behalf by your authorized representative submitted in connection with your ruling_request the following facts and representations were company a is a closely-held corporation which established an for a plan intended to be qualified under the esop the esop is and e of the code employee_stock_ownership_plan on july its employees sec_401 company a has two classes of stock outstanding class a common_stock and class b common_stock neither of which is readily_tradable on an established_securities_market class a and class b have identical voting and dividend rights except that class b shares must be voted in the same proportion as class a shares the esop holds percent of class a shares while the management of company a owns percent of class b shares of september the number of shares outstanding by the esop including both allocated and unallocated shares and percent ownership of outstanding shares by management as this represented percent ownership of in turn formed partnership d company a underwent a corporate restructuring as of october by forming two wholly owned subsidiaries company b and company b and company c through a transfer of assets and cash company c under the laws of state e with company b a‘one percent general_partner and company c formation partnership d elected to be classified as an association taxable as the treasury regulations the regulations effective on september of the esop employer thereunder and the employees of such employer may participate in the esop an entity making this election may become an a corporation under sec_301_7701-3 of percent limited_partner a limited_partnership under the terms its creation the date of upon its a based on the above facts and representations you request a ruling that under sec_409 the employees of partnership d will be able to participate in the esop established by company a as of corporations under sec_1563 by virtue of being treated as a corporation under sec_301_7701-3 of the regulations a result of being a member of a controlled_group of the code sec_4975 of the code defines an esop as a defined_contribution_plan which is sec_401 and which is designed to invest primarily in qualifying employer_securities term qualifying_employer_security as any employer_security within the meaning of sec_409 a stock_bonus_plan qualified under sec_4975 defines the under sec_409 of the code the term employer_securities means common_stock issued by the employer or member of the same controlled_group which is readily_tradable on an established_securities_market satisfies the requirements of sec_409 sec_409 defines employer_securities to mean common_stock issued by the employer or by a corporation which is the same controlled_group having the greatest voting and dividend rights if there is no common_stock that a member of sec_409 of the code defines the term controlled_group_of_corporations as having the same meaning as under sec_1563 and determined without regard to subsections a of sec_1563 e c under sec_1563 of the code one or more corporations will constitute a parent-subsidiary_controlled_group if stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of shares of all classes of the stock of each corporation is owned by one or more of the other corporations and the common parent owns at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of shares of all classes of the stock of at least one of the other corporations sec_301_7701-2 of the regulations defines a sec_301_7701-2 provides that for purposes of corporation as an association as determined under sec_301_7701-3 sec_301_7701-2 and sec_301_7701-3 a business_entity is entity recognized for federal tax purposes that is not properly classified as a_trust or otherwise subject_to special treatment under the code sec_301_7701-3 provides that a business_entity that is not classified a sec_301_7701-2 and b through entity and can elect its classification for federal tax purposes formed under the laws of state e definition of through classification pursuant to the rules of sec_301_7701-3 a corporation under sec_301_7701-2 and therefore partnership d may elect its a state law limited_partnership a corporation under sections and does not meet the partnership d an is is an eligible sec_301_7701-3 of the regulations provides the rules for making a classification election for domestic eligible entities that section provides that a domestic eligible_entity with two or more owners must make an election if classified as an association taxable as it desires to be a corporation the rules regarding the timing of making an election are set forth in sec_301_7701-3 of the regulations that a classification election is made on form_8832 election must be filed within days of the intended effective date of the election they provide this we conclude that assuming that partnership d filed form a controlled_group_of_corporations within the meaning within the proper time frame and that the form was properly completed it will be classified as an association_taxable_as_a_corporation for federal tax purposes and will be considered a member of of sec_1563 of the code the definition of employer_securities under sec_409 since it is not readily_tradable on an established_securities_market class a common_stock satisfies the definition of employer_securities under sec_409 since it has a combination of dividend and voting rights that are at least equal to those of class b stock the only other class of stock outstanding constitutes employer_securities within the meaning of code sec_409 with respect to employees of partnership d the employees of partnership d may participate in the esop accordingly class a stock held by the esop company a stock does not satisfy thus although partnership d is considered a member of company a's uv e e g t u controlled_group under sec_409 should be drawn regarding whether partnership interests can qualify as employer_securities for purposes of other provisions of the code including sec_409 whether a partnership classified as an association taxable as corporation is treated as the one described in this letter_ruling a a corporation for purposes other than or and nor no inferences the above ruling is based on the assumption that the esop is qualified under sec_401 sec_409 and sec_4975 and the related trust is tax exempt under sec_501 of the code at all relevant times in accordance with a power_of_attorney on file in this office a copy of this ruling is being sent to your authorized representative chzzef employee_plans téchnical branch
